Per Curiam.

Plaintiffs were statutory tenants under the emergency rent law of commercial space in defendant’s building in New York City, but were dispossessed upon defendant’s taking steps to repossess the demised premises for its immediate and personal use under section 8 of chapter 3 of the Laws of 1945, as amended. Pursuant to the statute in existence at that time, the duration of the emergency ended July 1,1949 (L. 1948, ch. 676, § 17). In a previous action, plaintiffs recovered statutory damages on the theory that defendant had been guilty of bad faith in removing plaintiffs without afterwards occupying the demised premises itself. (274 App. Div. 1051.) The trial court charged the jury in that action that inasmuch as whatever damages were authorized arose out of a statute expiring on July 1, 1949, damages could not be computed beyond that date. Thereafter, by chapter 534 of the Laws of 1949, the Legislature renewed this emergency rent law to July 1, 1950. The present action is brought on the same cause of action which formed the basis of the prior recovery, on the theory that plaintiffs are entitled to more damages in a second action for the longer period including the subsequent year during which the emergency was extended by the separate statute from July 1, 1949 to July 1,1950. Plaintiff’s cause of action cannot thus be split, nor added to in this manner by an act of the Legislature which was not in effect when the transactions occurred that gave rise to the cause of action. If that were true, then, in view of the practice of the Legislature in extending these acts from year to year, a tenant might bring a new action every year unless and until he acquired a new location at least as good as the old.
The order appealed from should be reversed, with $20 costs and disbursements, defendant’s motion for a dismissal of the complaint should be granted and judgment is directed to be entered in favor of the defendant dismissing the complaint, with costs.
Does, J. P., Cohn, Callahan, Van Vooehis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion granted and judgment is directed to be entered herein dismissing the complaint, with costs to the defendant.